Filed 9/11/20 P. v. Ribera CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077040

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN367140)

NATHAN C. RIVERA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Harry M. Elias, Judge. Affirmed.
         Jill Kent, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2018, a jury convicted Nathan C. Rivera of first degree murder (Pen.

Code,1 § 187, subd. (a)) and unlawful taking of a vehicle (Veh. Code, § 10851,
subd. (a)). Rivera admitted recidivist enhancements including a serious


1     All further statutory references are to the Penal Code unless otherwise
specified.
felony prior (§ 667, subd. (a)(1)). Rivera was sentenced to a term of 84 years
to life.
       Rivera appealed and this court affirmed the murder conviction but
reversed the Vehicle Code count. The matter was remanded to permit the
People to retry the Vehicle Code count or accept reduction to a misdemeanor.
The sentence was vacated to permit the trial court to exercise its discretion to
consider striking the serious felony prior. (People v. Rivera (June 18, 2019,
D073575) [nonpub. opn.].)
       On remand, the People declined to retry the vehicle count and accepted
reduction to a misdemeanor. The court granted Rivera's motion to strike the
serious felony prior conviction in the furtherance of justice. Rivera was
resentenced to an indeterminate term of 75 years to life. The court amended
the abstract of judgment to reflect the new sentence.
       Although he prevailed on all the issues then pending in the trial court,
Rivera nonetheless appealed.
       Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating she has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Rivera the opportunity to
file his own brief on appeal, but he has not responded.
                            STATEMENT OF FACTS
       We granted Rivera's request for judicial notice, including the record of
our previous unpublished opinion. The facts of the underlying offense are
fully set forth in that opinion. (People v. Rivera, supra, D073575.) There is
no need to repeat them here.




                                        2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Does the abstract of judgment properly
reflect the sentence imposed.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not identified any arguable issues for reversal on appeal.
Competent counsel has represented Rivera on this appeal.
                                DISPOSITION
      The judgment is affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




IRION, J.




                                       3